   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 1 of 7 PageID #: 1




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF KENTUCKY
                          BOWLING GREEN DIVISION

TYLER TRAVIS,                                      )
                                                   )
              Plaintiff,                           )
                                                   )
       vs.                                         ) CAUSE NO. 1:21-cv-24-GNS
                                                   )
AFLAC INFOSEC SERVICES LLC,                        )
                                                   )
              Defendant.                           )
                                                   )

                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     Plaintiff, Tyler Travis (“Travis”), by counsel, bring this action against

Defendant, AFLAC Infosec Services LLC, (“Defendant”) alleging violations of the Age

Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et. seq. and

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq.

                                         II. PARTIES

       2.     Travis is a resident of Barren County, Kentucky which is within the

geographical boundaries of the Western District of Kentucky.

       3.     Defendant      maintains   offices   and    conducts      business   within   the

geographical boundaries of the Western District of Kentucky.

                               III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 20 U.S.C. § 626; and 42 U.S.C.

§2000e-5(f)(3).
   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 2 of 7 PageID #: 2




       5.     Defendant is an “employer” as that term is defined by 42 U.S.C. § 2000e(b)

and 29 U.S.C. § 630(b).

       6.     Travis was an “employee” as that term is defined by 42 U.S.C. § 2000e(f)

and 29 U.S.C. § 630(f).

       7.     Travis satisfied his obligation to exhaust his administrative remedies

having timely filed Charges of Discrimination with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant alleging retaliation and

discrimination based on age and gender. Travis received the required Notices of his

Right to Sue and timely files this action.

       8.     A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Western District of Kentucky;

thus, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.     In or about May 2011, Travis began working for the Defendant as an

Agent/Associate.

       10.    At all relevant times, Travis met or exceeded Defendant’s legitimate

performance expectations. Travis received positive performance reviews throughout his

tenure.

       11.    In or about Fall 2015 and Spring 2016, Travis engaged in a protected

activity by making complaints to management about a Regional Manager’s sexual

harassment of other employees.


                                             -2-
   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 3 of 7 PageID #: 3




      12.    Specifically, Travis complained about an affair between David Blakeman

and Paula Winchell.

      13.    Travis also complained about other inappropriate conduct by Blakeman,

such as inviting Heather Peck to his hotel room and later kicking her out of the hotel, as

well as showing up to Travis’s house with alcohol to discuss his affair and refusing to

leave after Travis asked him to do so.

      14.    On or about September 15, 2020, Defendant terminated Travis’s

employment due to alleged complaints that it received regarding him.

      15.    Travis had been given no prior warning or discipline.

      16.    Travis was not provided with details regarding any alleged complaint.

      17.    At the time of his termination, Travis was forty-eight years old.

      18.    Travis was replaced with a younger, female employee.

      19.    Defendant has engaged in a pattern and practice of removing older

employees and replacing them with younger employees.

      20.    In the past year, four of eight Regional Managers were replaced with or

consolidated to significantly younger managers. All of the managers that were fired or

demoted were male.

      21.    Once an employee reaches ten years of service, they become entitled to

100% of their residual renewals regardless of whether they remain employed with

Defendant.

      22.    Travis was terminated only a few months before his ten-year anniversary.


                                            -3-
   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 4 of 7 PageID #: 4




       23.   Defendant has engaged in a pattern and practice of terminating male

employees and replacing them with female employees.

       24.   Defendant has not terminated the employment of similarly situated

younger and/or female employees and employees who have not engaged in a protected

activity.

                                  V. CAUSES OF ACTION

                        COUNT I – ADEA – AGE DISCRIMINATION

       25.   Travis hereby incorporates by reference paragraphs one (1) through

twenty-four (24) of his Complaint as if the same were set forth at length herein.

       26.   Defendant discriminated against Travis on the basis of his age by

terminating his employment and replacing him with a significantly younger employee.

       27.   Defendant’s actions were intentional, willful and in reckless disregard of

Travis’s legally protected rights as protected by the Age Discrimination in Employment

Act (“ADEA”), as amended, 29 U.S.C. § 621 et. seq.

       28.   Travis has suffered damages as a result of Defendant’s actions.

                    COUNT II – TITLE VII – GENDER DISCRIMINATION

       29.   Travis hereby incorporates paragraphs one (1) through twenty-eight (28) of

his Complaint.

       30.   Defendant discriminated against Travis on the basis of his gender by

terminating his employment and replacing him with a female employee.

       31.   Defendant’s actions were intentional, willful, and in reckless disregard of


                                            -4-
   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 5 of 7 PageID #: 5




Travis’s rights as protected by Title VII of the Civil Rights Act of 1964, § 2000e et. seq.

       32.    Travis suffered damages as a result of Defendant’s unlawful actions.

                           COUNT III – TITLE VII – RETALIATION

       33.    Travis hereby incorporates paragraphs one (1) through thirty-two (32) of

his Complaint.

       34.    Travis engaged in a protected activity when he filed a complaint of sexual

harassment with Defendant.

       35.    Defendant retaliated against Travis for exercising his rights under Title VII.

       36.    Defendant’s actions were intentional, willful, and in reckless disregard of

Travis’s rights as protected by Title VII of the Civil Rights Act of 1964, § 2000e et. seq.

       37.    Travis suffered damages as a result of Defendant’s unlawful actions.

                                   VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Tyler Travis, respectfully requests that this Court enter

judgment in his favor and award him the following relief:

       1.     All wages, benefits, compensation, and other monetary loss suffered as a

result of Defendants’ unlawful actions;

       2.     Pay compensation for any and all other damages suffered as a consequence

of Defendants’ unlawful actions;

       3.     Pay compensatory damages under Title VII and the ADEA;

       4.     Pay punitive damages under Title VII and the ADEA;

       5.     Liquidated damages under the ADEA;


                                              -5-
   Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 6 of 7 PageID #: 6




       6.     All costs and attorney’s fees incurred as a result of bringing this action;

       7.     Pre- and post-judgment interest on all sums recoverable; and

       8.     All other legal and/or equitable relief this Court sees fit to grant.



                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III____________
                                          Andrew Dutkanych III
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email: ad@bdlegal.com

                                          Attorneys for Plaintiff, Tyler Travis


                              DEMAND FOR JURY TRIAL

       Plaintiff, Tyler Travis, by counsel, requests a trial by jury on all issues deemed so

triable.


                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych III____________
                                          Andrew Dutkanych III
                                          144 North Delaware Street
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 991-4765
                                          Facsimile:    (812) 424-1005
                                          Email: ad@bdlegal.com


                                             -6-
Case 1:21-cv-00024-GNS Document 1 Filed 02/03/21 Page 7 of 7 PageID #: 7




                                 Attorneys for Plaintiff, Tyler Travis




                                   -7-
